Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 1 of 7 PageID #: 27



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
SHAUN PLAIR,

                          Plaintiff,
                                                                      MEMORANDUM AND ORDER
                 -against-                                              20-CV-248 (RRM) (LB)

NEW YORK CITY DEPARTMENT OF
CORRECTION, et al.,

                           Defendants.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, Chief United States District Judge.

        Plaintiff Shaun Plair, proceeding pro se, brings this civil rights action based on alleged

injuries arising out of his transport from Collins Correctional Facility, where he is currently

incarcerated, to New York City for a court hearing. Plair’s application to proceed in forma

pauperis (“IFP”), (Doc. No. 4), is granted and Plair shall pay the $350 filing fee in monthly

installments. For the reasons set forth below, Plair’s complaint is dismissed and he is granted 30

days’ leave from the date of this Order to file an amended complaint.

                                              BACKGROUND

        The following facts are drawn from Plair’s complaint and are assumed to be true for the

purposes of this Order.

        Plair was transported from Collins Correctional Facility to New York City for a court

appearance at a Bronx County courthouse on December 12, 2019. (Complaint (“Compl.”) (Doc.

No. 1) at 4.) Plair was restrained using handcuffs and shackles with mittens during transport and

when he appeared before the judge. (Id.) Plair claims that this was an “unnecessary means of

restraint” and that the restraints prevented him from eating, using the bathroom, and moving his

body. (Id.) Plair states that he suffered bruises on his ankles, wrists, and back as a result of the
Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 2 of 7 PageID #: 28



restraints. (Id.) He appears to allege that his injuries occurred at Rikers Island and that

unidentified transport officers from the New York City Department of Correction and Sheriff’s

Deputies were responsible for his injuries. (Id.)

        Plair names as defendants in this action unidentified officers in the New York City

Department of Correction and New York City Sheriff’s Office. (Id. at 2–3.) In his complaint,

Plair checked a box to indicate he was bringing a Bivens action, and also mentions “human rights

law” and 42 U.S.C. § 1985(3) in his statement of facts. (Id. at 1, 4.) Plair seeks $1.5 million in

damages. (Id. at 5.)

                                    STANDARD OF REVIEW

        The court must screen “a complaint in a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity” and, thereafter,

“dismiss the complaint, or any portion of the complaint,” if it is “frivolous, malicious, or fails to

state a claim upon which relief may be granted.” 28 U.S.C. § 1915A; see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). Similarly, the court is required to dismiss sua sponte an IFP

action, if the court determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B); Abbas, 480 F.3d at 639.

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Although all allegations contained in the complaint are assumed to be true, this

tenet is “inapplicable to legal conclusions.” Id.



                                                    2
Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 3 of 7 PageID #: 29



       In reviewing a pro se complaint, the court must be mindful that the plaintiff’s pleadings

should be held “to less stringent standards than formal pleadings drafted by lawyers.” Hughes v.

Rowe, 449 U.S. 5, 9 (1980) (internal quotation marks omitted). The Court is required to read the

plaintiff’s pro se complaint liberally and interpret it to raise the strongest arguments it suggests.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Sealed Plaintiff v. Sealed Defendant #1, 537

F.3d 185, 191–93 (2d Cir. 2008). Where a liberal reading of the complaint “gives any indication

that a valid claim might be stated,” the court must grant leave to amend at least once. See Cuoco

v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quotation marks omitted).

                                           DISCUSSION

I.     Applicable Law

       Plair brings this action against unidentified officers employed by the New York City

Department of Correction and involved in Plair’s transport from Collins Correctional Facility, as

well as unidentified deputies from the New York City Sheriff’s Office, who Plair alleges

transported him to the Bronx County courthouse. (Compl. at 2–5.) Plair’s complaint states that

he is bringing a Bivens action; however, as the defendants named in the complaint are not federal

agents, but rather state employees, the Court construes his complaint to be brought under 42

U.S.C. § 1983. As further discussed in Part III, infra, Plair may also have intended to bring

claims under the New York City or New York State Human Rights Laws and 42 U.S.C. §

1985(3), but Plair does not clearly identify the human rights statute under which he intends to

bring a claim and pleads no facts in support of a § 1985(3) civil rights conspiracy. Thus, even

liberally construed, Plair only brings a claim pursuant to 42 U.S.C. § 1983 alleging that these

officers, acting in their official capacity, violated Plair’s rights under the Eighth Amendment to

the Constitution by inflicting “cruel and unusual punishment” upon Plair. U.S. Const. Amend.



                                                  3
Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 4 of 7 PageID #: 30



VIII.

          The Eighth Amendment is the “primary source of substantive protection to convicted

prisoners . . . where the deliberate use of force is challenged as excessive and unjustified.”

Whitley v. Albers, 475 U.S. 312, 327 (1986). The Eighth Amendment includes protection against

the “unnecessary and wanton infliction of pain.” Rhodes v. Chapman, 452 U.S. 337, 345–46

(1981).

          In an excessive force claim brought under the Eighth Amendment, “the core judicial

inquiry is . . . whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6–7 (1992). To

make out a § 1983 claim for excessive force, a prisoner must plead facts to establish that,

subjectively, defendants acted with culpable wantonness. See Toliver v. New York City Dep’t of

Corr., 202 F. Supp. 3d 328, 334 (S.D.N.Y. 2016). Wantonness turns on factors including “the

extent of the injury and the mental state of the defendant, as well as ‘the need for the application

of force; the correlation between that need and the amount of force used; the threat reasonably

perceived by the defendants; and any efforts made by the defendants to temper the severity of a

forceful response.’” Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir. 2003) (quoting Romano v.

Howarth, 998 F.2d 101, 105 (2d Cir. 1993)). A prisoner must also plead facts to establish that,

objectively, the “harm done” was sufficiently serious based on the context in which the alleged

acts occurred and “contemporary standards of decency.” Sims v. Artuz, 230 F.3d 14, 21 (2d Cir.

2000); see also Toliver, 202 F. Supp. 3d at 334.

          To establish an Eighth Amendment claim based on denial of food, prisoners generally

must allege that “a sufficiently serious condition . . . resulted from the food not being received.”

Evans v. Albany Cty. Corr. Facility, No. 05-CV-1400 (GTS) (DEP), 2009 WL 1401645, at *9



                                                   4
Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 5 of 7 PageID #: 31



(N.D.N.Y. May 14, 2009) (internal quotation marks omitted). Finally, in general, denial of

access to a bathroom does not arise to an Eighth Amendment violation without facts alleging

serious physical harm or risk of contamination. See Smolen v. Wesley, No. 16-CV-2417 (KMK),

2019 WL 4727311, at *11 (S.D.N.Y. Sept. 25, 2019) (dismissing Eighth Amendment claim

based on denial of access to a bathroom during transport to an external medical facility and

noting that “temporary deprivation of the right to use the toilet, in the absence of serious physical

harm or a serious risk of contamination, does not rise to the level of an objective constitutional

violation” (quoting Mateo v. Alexander, No. 10-CV-8427 (LAP) (DCF), 2012 WL 864805, at *5

(S.D.N.Y. Mar. 14, 2012)).

II.    Plair’s § 1983 Claims

       Plair does not plead sufficient facts to state a claim for excessive force based on the

restraints used during his December 12, 2019, transport to court. Plair pleads no facts related to

the “mental state” of defendants and provides almost no detail regarding the circumstances

surrounding the use of restraints during his transport. Scott, 344 F.3d at 291. Plair thus pleads

no facts even suggesting that the “the force was applied . . . maliciously and sadistically to cause

harm” as opposed to “in a good-faith effort to maintain . . . discipline.” Hudson, 503 U.S. at 6–7.

Setting aside the question of whether the injuries Plair alleges are sufficiently serious to satisfy

the objective injury requirement, see Sims, 230 F.3d at 21, Plair’s failure to plead facts

supporting the conclusion that defendants acted with “culpable wantonness” means his Eighth

Amendment claims must be dismissed. Toliver, 202 F. Supp. 3d at 334.

       To the extent they could form an independent basis for his § 1983 claim, Plair’s other

allegations regarding his treatment also fail to establish the existence of an Eighth Amendment

claim. In the absence of an allegation that denying him use of a bathroom caused him serious



                                                  5
Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 6 of 7 PageID #: 32



physical harm or seriously risked contamination, Plair likely cannot state an Eighth Amendment

claim based on that conduct. See Smolen, 2019 WL 4727311, at *11. Similarly, Plair must

allege that any denial of food resulted in a “sufficiently serious condition” to state a claim on that

basis. Evans, 2009 WL 1401645, at *9. Plair makes no such allegation. Accordingly, Plair’s

allegations that he was denied use of a bathroom and unable to eat during his transport are

insufficient to support Eighth Amendment claims against defendants.

III.   Leave to Amend

       In light of Plair’s pro se status, the Court grants Plair 30 days’ leave to file an amended

complaint. See Cuoco, 222 F.3d at 112. To state an excessive force claim under the Eighth

Amendment, Plair should provide more details regarding when and how the restraints were used,

the purported basis for their use, any injuries he sustained, any complaints he made to the

transporting officers, and any responses he received based on those complaints. Furthermore, in

order to properly identify the defendants, plaintiff should provide any identifying information,

such as physical descriptions and the agencies they work for, and describe what each defendant

did or failed to do in violation of his civil rights. Plair should also clarify in his amended

complaint whether he intends to bring a claim under 42 U.S.C. § 1985(3) or under the New York

City or New York State Human Rights Laws. To the extent he intends to bring a civil rights

conspiracy claim under § 1985(3), Plair must allege, among other things, the existence of a

conspiracy. And if Plair intends to bring a human rights law claim, he should specify whether he

intends to bring the claim under the New York City or New York State Human Rights Law and

the specific statute he contends defendants violated.

        If Plair fails to file an amended complaint within 30 days of the date of this Order, or

fails to address the deficiencies identified herein, judgment may enter against him. Plair is



                                                  6
Case 1:20-cv-00248-RRM-LB Document 7 Filed 07/02/20 Page 7 of 7 PageID #: 33



informed that an amended complaint will replace the prior complaint in this action and thus must

stand on its own, without reference to the prior complaint. Therefore, Plair must include in the

amended complaint all necessary information that was contained in the prior complaint. The

amended complaint must be captioned as an “Amended Complaint” and bear the same docket

number as this Order.

                                         CONCLUSION

       For the reasons set forth above, Plair’s complaint is dismissed pursuant to 28 U.S.C. §

1915A(b) and 28 U.S.C. § 1915(e)(2)(B)(ii). Plair is granted 30 days’ leave from the date of this

Order to file an amended complaint. If Plair fails to file an amended complaint within 30 days of

the date of this Order, or fails to address the deficiencies identified herein, judgment may enter

against him. Plair’s request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 is

granted and Plair shall pay the $350 filing fee in monthly installments. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of any appeal. See Coppedge v.

United States, 369 U.S. 438, 444–45 (1962). No summonses shall issue at this time, and all

further proceedings shall be stayed for 30 days. The Clerk of Court is respectfully directed to

mail a copy of this Order to the pro se plaintiff and to note the mailing on the docket.

                                                      SO ORDERED.

Dated: Brooklyn, New York
       July 2, 2020                                   Roslynn R. Mauskopf
                                                      ____________________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                 7
